


116 HR 6412 IH: To amend title 10, United States Code, to extend certain morale, welfare, and recreation privileges to recipients of the gold star lapel button.
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6412
IN THE HOUSE OF REPRESENTATIVES

March 27, 2020
Ms. Mucarsel-Powell (for herself, Mr. Kim, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To amend title 10, United States Code, to extend certain morale, welfare, and recreation privileges to recipients of the gold star lapel button.


1.Extension of certain morale, welfare, and recreation privileges to recipients of the gold star lapel button
(a)In generalChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:  1066.Use of commissary stores and MWR facilities: recipients of the gold star lapel button  (a)Eligibility of recipients of the gold star lapel buttonAn individual who received a gold star lapel button under section 1126 of this title shall be permitted to use commissary stores and MWR retail facilities on the same basis as a member of the armed forces on active duty.
(b)MWR retail facilities definedIn this section, the term MWR retail facilities has the meaning given that term in section 1063 of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:


1066. Use of commissary stores and MWR facilities: recipients of the gold star lapel button..

